Case: 1:19-cv-00340-TSB-KLL Doc #: 18 Filed: 08/24/20 Page: 1 of 2 PAGEID #: 291




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 KAVIN LEE PEEPLES,                           :      Case No. 1:19-cv-340
                                              :
        Petitioner,                           :      Judge Timothy S. Black
                                              :      Magistrate Judge Karen L. Litkovitz
 vs.                                          :
                                              :
 WARDEN, SOUTHERN OHIO                        :
 CORRECTIONAL FACILITY,                       :
                                              :
        Respondent.                           :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 17) AND
                TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, on June 9, 2020,

the Magistrate Judge submitted a Report and Recommendation recommending that—in

light of the Sixth Circuit’s May 12, 2020 order denying petitioner’s motion for

authorization, motion for psychiatric evaluation, and motion for the appointment of

counsel (see Doc. 16)—this action be dismissed. (Doc. 17). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court does

determine that such Report and Recommendations (Doc. 17) should be and is hereby

ADOPTED in its entirety.

       Accordingly, for the reasons stated above:
Case: 1:19-cv-00340-TSB-KLL Doc #: 18 Filed: 08/24/20 Page: 2 of 2 PAGEID #: 292




     1)     As there are no further matters pending before this Court, this action is
            hereby DISMISSED.

     2)     The Court certifies that pursuant to 28 U.S.C. § 1915(a)(3), an appeal of
            this Order would not be taken in good faith and therefore Plaintiff is denied
            leave to appeal in forma pauperis.

     3)     The Clerk shall enter judgment accordingly, whereupon this case is
            TERMINATED from the docket of this Court.

     IT IS SO ORDERED.

Date: 8/24/2020                                           /s/ Timothy S. Black
                                                          Timothy S. Black
                                                          United States District Judge




                                           2
